Citation Nr: 1019414	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea as 
secondary to service connected vascular disabilities, 
hypertension, and post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a hiatal hernia, 
claimed as secondary to PTSD with depression.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), as secondary to PTSD with depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005, September 2008, and June 2009 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

In June 2009, the issue of total disability based on 
individual unemployability (TDIU) was raised by the Veteran, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it referred to the AOJ for 
appropriate action.  

The issues of service connection for bilateral hearing loss, 
tinnitus, and sleep apnea are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of hiatal hernia or GERD in 
service or for many years after service, and hiatal hernia 
and GERD were not caused or aggravated by the service 
connected PTSD.






CONCLUSION OF LAW

Service connection for hiatal hernia and GERD, to include as 
secondary to service connected PTSD, is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disabilities resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2009).  

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
account for evidence that it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

In this case, the Veteran seeks service connection for a 
hiatal hernia and GERD as secondary to his service connected 
PTSD.  In his October 2007 claim, the Veteran asserted that 
GERD and hiatal hernia were caused by his service connected 
PTSD.  In his October 2009 substantive appeal, he referred to 
submitted reference material and asserted that hiatal hernia 
can be caused by stress, that PTSD is stress and that hiatal 
hernia can worsen PTSD.

A review of the service treatment records (STRS) show that 
the induction and separation examinations do not indicate the 
presence, treatment, or symptoms of a hiatal hernia or GERD.  
STRs also fail to show that the Veteran was treated for or 
diagnosed with a hiatal hernia or GERD at any time during 
service, weighing against a claim for direct service 
connection.  

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file.  The Veteran reported 
suffering reflux for many years and said that he was told 
that he probably had a hiatal hernia.  He stated that he has 
not been tested to confirm the diagnosis of a hiatal hernia.  
The examiner diagnosed the Veteran with GERD and stated that 
the Veteran possibly has a hiatal hernia, which is an 
anatomical abnormality.  He further stated that GERD is 
usually related to a weakness of the lower esophageal 
sphincter and not secondary to psychiatric causes.  The 
examiner concluded that it is less likely as not that the 
Veteran's hiatal hernia and GERD are related to the Veteran's 
service connected PTSD.

The examiner provided an addendum to his opinion in August 
2008.  In the addendum, the examiner stated that because GERD 
and hiatal hernias are related to weakness in the lower 
esophageal sphincter, the Veteran's service connected PTSD 
should not be aggravating the conditions.  Thus, the GERD and 
hiatal hernia are less likely as not aggravated by the 
Veteran's PTSD.

The Board has also reviewed private treatment records which 
show diagnosis and treatment of GERD.  However, the private 
treatment records fail to indicate that the GERD was caused 
or aggravated by the Veteran's service connected PTSD, 
weighing against the claim for service connection.

In the Veteran's notice of disagreement, dated November 2008, 
the Veteran stated that he was diagnosed with PTSD in 2003.  
He said that his GERD predates his PTSD by decades.  He also 
stated that he has been aware of his hiatal hernia for years 
and that his "MH" medication, possibly referring to mental 
health medication, contributed to his gastrointestinal 
problems.  Unfortunately, treatment records fail to support 
the Veteran's assertions of a nexus between his claimed 
disabilities and PTSD.

It is noted that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  While the Veteran 
is competent to report symptoms as they come to him through 
his senses, hiatal hernias and GERD are not the types of 
disorders that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).

	Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by treatment records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also considered statements submitted from the 
Veteran's family.  While they are competent to report their 
observations of the Veteran's disabilities, the family 
members, as laypersons, are not competent to give a medical 
opinion on causation or aggravation of a medical condition.  

Finally, the Board considered articles submitted from 
Internet web sites addressing GERD and hiatal hernias.  The 
first article addresses GERD and is from the National Library 
of Medicine's online database.  The article states that GERD 
can be brought on by medications such as sedatives for 
insomnia or anxiety.  The second article, from the Internet 
world wide web site "Wikipedia" appears to link hiatal 
hernias and GERD.  Such evidence, loosely referred to as 
"medical treatise" evidence, "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Sack 
v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 
Vet. App. 509 (1998), and Mattern v. West, 12 Vet. App. 222, 
228 (1999)  In this case, however, the articles do not 
support the Veteran's claims as they do not specifically show 
causality between the Veteran's GERD and hiatal hernia and 
his service connected PTSD.  Moreover, the Court has held 
that a medical article or treatise can provide support for a 
claim, but must be combined with an opinion of a medical 
professional.  The Veteran has not provided any medical 
opinions to support his claims.  Therefore, the Board finds 
that the articles do not support a finding that Veteran's 
GERD and hiatal hernia are caused or aggravated by his 
service connected PTSD.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against a finding of 
service connection for GERD and hiatal hernia as secondary to 
the service connected PTSD.  Accordingly, the appeal is 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to notify the 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2008 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The claims were readjudicated in a February 2010 
supplemental statement of the case.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, private treatment records, and records 
from the Social Security Administration, which were either 
duplicative of other records in the claims file or not 
relevant to the Veteran's claims.  The Veteran submitted 
articles, lay statements, and statements from his family.  He 
was afforded a VA medical examination in February 2008.  An 
addendum to the February 2008 examination was provided in 
August 2008.  It is noted that the examiner did not address 
whether the Veteran's GERD and hiatal hernia are related 
directly to service; however, the Veteran has never indicated 
an intent to seek direct service connection for his 
disabilities.  Further, the evidence fails to indicate any 
possible link between service and his claimed disabilities.  
Thus, the Board finds that the February 2008 VA examination 
and August 2008 addendum are adequate for rating purposes.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for hiatal hernia is denied.

Service connection for GERD is denied.


REMAND

The Veteran seeks service connection for his bilateral 
hearing loss and tinnitus.  The Veteran had a VA examination 
in November 2004.  Unfortunately, it does not appear that the 
examiner reviewed the Veteran's claims file.  The fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous examination which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, a review of the claims file shows that the Veteran 
had normal hearing at induction in June 1968, with all 
auditory thresholds measuring 0 decibels at all frequencies.  
A periodic examination, dated November 1969, shows that the 
Veteran's auditory thresholds measured 15 decibels in all 
tested frequencies.  The separation examination, dated 
December 1970 shows only whisper test results.  The November 
2004 examiner did not discuss these findings in the VA 
examination report.  Additionally, the examiner did not 
provide an opinion indicating whether it is at least as 
likely as not that the Veteran's tinnitus is related to his 
active service.  Thus, based upon the foregoing, the Board 
finds that the VA audiological examination does not contain 
sufficient detail to decide the claims and the Board must 
return the examination report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 3.326.

The Veteran seeks service connection for sleep apnea as 
secondary to his service connected vascular disabilities, 
hypertension, and PTSD.  In an April 2009 VA examination, the 
examiner stated that the Veteran's sleep apnea is related to 
his hypertension and ASHD/CVD, but is not a result of such 
conditions.  She opined that the Veteran's sleep apnea is not 
likely secondary to his service connected conditions.  
Unfortunately, the examiner did not address whether the 
Veteran's service connected vascular disabilities, 
hypertension, and PTSD have aggravated the Veteran's sleep 
apnea.  Therefore, the Board finds that an additional VA 
opinion is necessary to determine whether service connection 
is warranted for sleep apnea.  Id.  The RO should arrange for 
the Veteran's claims file to be reviewed by the examiner who 
prepared the April 2009VA examination report, if available, 
for the purpose of preparing an addendum.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and etiology of the Veteran's 
bilateral hearing loss and tinnitus.  The 
claims file and a copy of this remand must 
be provided to the examiner for review and 
the examiner must indicate review of these 
items in the examination report.

The examiner is asked to interview the 
Veteran and perform all necessary tests to 
determine whether it is at least as likely 
as not that the Veteran's bilateral 
hearing loss and tinnitus are related to 
his active service.  The examiner should 
specifically address the audiology testing 
completed during the Veteran's active 
service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.

2.  The RO should then arrange for the 
Veteran's claims file to be reviewed by 
the examiner who prepared the April 2009 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable) for the purpose of preparing 
an addendum.  Send the Veteran's claims 
file and a copy of this remand to a VA 
examiner.  The examiner should indicate 
review of the claims file in his or her 
report

The examiner should be asked to state 
whether it is at least as likely as not 
that the Veteran's service connected 
vascular disabilities, hypertension, 
and/or PTSD have aggravated the Veteran's 
sleep apnea.

If aggravation is found, the examiner 
should specify, so far as possible, the 
degree of disability (pathology or 
impairment) resulting from such 
aggravation.

If the examiner is unable to render an 
opinion without an examination of the 
Veteran, the RO should schedule the 
Veteran for the VA examination.

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated and 
supported by rationale.

3.  Readjudicate the remaining claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


